 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL KEITH ALEXANDER,                           No. 2:19-cv-01930 GGH P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    ROBERT NEUSCHMID, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

21   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

22   28 U.S.C. § 1915(a).

23          The court’s records reveal that petitioner has previously filed an application for a writ of

24   habeas corpus attacking the conviction and sentence challenged in this case. The previous

25   application was filed on March 10, 2014 and was denied on the merits on September 15, 2015.

26   See Alexander v. Swarthout, 2:14-cv-00644-JKS. Petitioner has been previously informed that

27   before petitioner can proceed with the instant application, he must move in the United States

28   Court of Appeals for the Ninth Circuit for an order authorizing the district court to consider the
                                                       1
 1   application. 28 U.S.C. § 2244(b)(3). In fact, this is petitioner’s third successive petition. See

 2   Alexander v. Arnold, 2:16-cv-00060-GEB-CKD; Alexander v. Swarthout, 2:16-cv-01254-TLN-

 3   CKD. Therefore, petitioner’s application must be dismissed without prejudice to its re-filing

 4   upon obtaining authorization from the United States Court of Appeals for the Ninth Circuit.

 5          In accordance with the above, IT IS HEREBY ORDERED that:

 6          1. Petitioner’s application to proceed in forma pauperis (ECF No. 2) is granted; and

 7          2. The Clerk of the Court shall assign this case to a district judge.

 8          Further, IT IS HEREBY RECOMMENDED that this action be dismissed as a second or

 9   successive habeas corpus application without prejudice to its refiling with a copy of an order from

10   the Ninth Circuit Court of Appeals authorizing petitioner to file a successive petition.

11          These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, petitioner may file written

14   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

15   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

16   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

17   F.2d 1153 (9th Cir. 1991).

18   Dated: October 22, 2019
                                                 /s/ Gregory G. Hollows
19                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
